Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 1 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 2 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 3 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 4 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 5 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 6 of 7
Case 19-55141-bem   Doc 2   Filed 04/01/19 Entered 04/01/19 11:39:25   Desc Main
                            Document      Page 7 of 7
